
	
		II
		Calendar No. 124
		110th CONGRESS
		2d Session
		H. R. 7110
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Received
		
		
			November 17 (legislative day, September 17),
			 2008
			Read the first time
		
		
			November 18, 2008
			Read the second time and placed on the calendar under
			 authority of the order of the Senate of November 17 (legislative day, September
			 17), 2008
		
		AN ACT
		Making supplemental appropriations for job
		  creation and preservation, infrastructure investment, and economic and energy
		  assistance for the fiscal year ending September 30, 2009, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the fiscal
			 year ending September 30, 2009, and for other purposes, namely:
		IInfrastructure
			 Investments
			1Transportation
				Department of
		  Transportation
				Federal Aviation
		  Administration
				Grants-in-Aid for
		  Airports
				(Airport
		  and Airway Trust Fund)For an
		  additional amount for Grants-in-Aid for Airports, to enable the
		  Secretary of Transportation to make discretionary grants as authorized by
		  subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United
		  States Code, $600,000,000, to be derived from the Airport and Airway Trust Fund
		  and to remain available until September 30, 2009: Provided,
		  That in selecting projects to be funded, priority shall be given to airport
		  projects that can award contracts based on bids within 120 days of enactment of
		  this Act.
				Federal Highway
		  Administration
				Highway
		  Infrastructure InvestmentFor
		  projects and activities eligible under section 133 of title 23, United States
		  Code (without regard to subsection (d)), section 144 of such title (without
		  regard to subsection (g)), and sections 103, 119, 148, and 149 of such title,
		  $12,800,000,000, to remain available until September 30, 2009:
		  Provided, That funds made available under this heading shall
		  be distributed among the States, including Puerto Rico, American Samoa, Guam,
		  the Virgin Islands, and the Commonwealth of the Northern Mariana Islands, in
		  the same ratio as the obligation limitation for fiscal year 2008 was
		  distributed among the States in accordance with the formula specified in
		  section 120(a)(6) of division K of Public Law 110–161, but, in the case of the
		  Puerto Rico Highway Program and the Territorial Highway Program, under section
		  120(a)(5) of such division: Provided further, That in
		  selecting projects to be funded, priority shall be given to ready-to-go
		  projects that can award bids within 120 days of enactment of this Act:
		  Provided further, That funds made available under this heading
		  shall be administered as if apportioned under chapter 1 of title 23, United
		  States Code: Provided further, That the Federal share payable
		  on account of any project or activity carried out with funds made available
		  under this heading shall be 100 percent of the total cost thereof:
		  Provided further, That amounts made available under this
		  heading that are not obligated within 180 days after the date of enactment of
		  this Act shall be redistributed, in the manner described in section 120(c) of
		  division K of Public Law 110–161, to those States able to obligate amounts in
		  addition to those previously distributed: Provided further,
		  That the amount made available under this heading shall not be subject to any
		  limitation on obligations for Federal-aid highways or highway safety
		  construction programs set forth in any Act.
				Federal Railroad
		  Administration
				Capital
		  and Debt Service Grants to the National Railroad Passenger
		  CorporationFor an additional
		  amount for Capital and Debt Service Grants to the National Railroad
		  Passenger Corporation, $500,000,000, to remain available until
		  September 30, 2009: Provided, That the Secretary of
		  Transportation may retain up to one-quarter of 1 percent of the funds made
		  available under this heading to fund the oversight by the Federal Railroad
		  Administration of the design and implementation of capital projects funded by
		  grants made under this heading: Provided further, That none of
		  the funds made available under this heading may be used to subsidize operating
		  losses of Amtrak: Provided further, That none of the funds
		  made available under this heading shall be for debt service obligations:
		  Provided further, That in selecting projects to be funded,
		  priority shall be given to Amtrak capital projects that can award contracts
		  based on bids within 120 days of enactment of this
		  Act.
				Federal Transit
		  Administration
				Transit
		  Capital AssistanceFor transit
		  capital assistance grants, $3,600,000,000, to remain available until September
		  30, 2009, of which $3,240,000,000 shall be for grants under section 5307 of
		  title 49, United States Code and shall be apportioned in accordance with
		  section 5336 of such title (other than subsections (i)(1) and (j)) but may not
		  be combined or commingled with any other funds apportioned under such section
		  5336, and of which $360,000,000 shall be for grants under section 5311 of such
		  title and shall be apportioned in accordance with such section 5311 but may not
		  be combined or commingled with any other funds apportioned under that section:
		  Provided, That in selecting projects to be funded, priority
		  shall be given to projects that can award contracts based on bids within 120
		  days of enactment of this Act: Provided further, That the
		  Federal share of the costs for which a grant is made under this heading shall
		  be 100 percent.
				Transit
		  Energy Assistance Grants For
		  transit energy assistance grants, $1,000,000,000, to remain available until
		  September 30, 2009, of which $800,000,000 shall be for grants under section
		  5307 of title 49, United States Code and shall be apportioned in accordance
		  with section 5336 of such title (other than subsections (i)(1) and (j)) but may
		  not be combined or commingled with any other funds apportioned under such
		  section 5336, and of which $200,000,000 shall be for grants under section 5311
		  of such title and shall be apportioned in accordance with such section 5311 but
		  may not be combined or commingled with any other funds apportioned under that
		  section: Provided, That the Federal share of the costs for
		  which a grant is made under this heading shall be 100 percent: Provided
		  further, That notwithstanding such sections 5307 and 5311, funds
		  appropriated under this heading are available for only one or more of the
		  following purposes:
					(1)If the recipient of the grant is reducing,
			 or certifies to the Secretary of Transportation within the time the Secretary
			 prescribes that, during the term of the grant, the recipient will reduce, one
			 or more fares the recipient charges for public transportation, or in the case
			 of subsection (f) of such section 5311, intercity bus service, those operating
			 costs of equipment and facilities being used to provide the public
			 transportation, or in the case of subsection (f) of such section 5311,
			 intercity bus service, that the recipient is no longer able to pay from the
			 revenues derived from such fare or fares as a result of such reduction.
					(2)If the recipient
			 of the grant is expanding, or certifies to the Secretary within the time the
			 Secretary prescribes that, during the term of the grant, the recipient will
			 expand, public transportation service, or in the case of subsection (f) of such
			 section 5311, intercity bus service, those operating and capital costs of
			 equipment and facilities being used to provide the public transportation
			 service, or in the case of subsection (f) of such section 5311, intercity bus
			 service, that the recipient incurs as a result of the expansion of such
			 service.
					(3)To avoid increases
			 in fares for public transportation, or in the case of subsection (f) of such
			 section 5311, intercity bus service, or decreases in current public
			 transportation service, or in the case of subsection (f) of such section 5311,
			 intercity bus service, that would otherwise result from an increase in costs to
			 the public transportation or intercity bus agency for transportation-related
			 fuel or meeting additional transportation-related equipment or facility
			 maintenance needs, if the recipient of the grant certifies to the Secretary
			 within the time the Secretary prescribes that, during the term of the grant,
			 the recipient will not increase the fares that the recipient charges for public
			 transportation, or in the case of subsection (f) of such section 5311,
			 intercity bus service, or, will not decrease the public transportation service,
			 or in the case of subsection (f) of such section 5311, intercity bus service,
			 that the recipient provides.
					(4)If the recipient
			 of the grant is acquiring, or certifies to the Secretary within the time the
			 Secretary prescribes that, during the term of the grant, the recipient will
			 acquire, clean fuel or alternative fuel vehicle-related equipment or facilities
			 for the purpose of improving fuel efficiency, the costs of acquiring the
			 equipment or facilities.
					(5)If the recipient
			 of the grant is establishing or expanding, or certifies to the Secretary within
			 the time the Secretary prescribes that, during the term of the grant, the
			 recipient will establish or expand, commuter matching services to provide
			 commuters with information and assistance about alternatives to single
			 occupancy vehicle use, those administrative costs in establishing or expanding
			 such services.
					2Clean
			 Water
				Environmental Protection
		  Agency
				State and Tribal Assistance
		  GrantsFor an additional
		  amount for State and Tribal Assistance Grants, $7,500,000,000,
		  to remain available until September 30, 2009, for capitalization grants for
		  State revolving funds, which shall be used as
		  follows:
					(1)$6,500,000,000 shall be for making
			 capitalization grants for the Clean Water State Revolving Funds under title VI
			 of the Federal Water Pollution Control Act, except that the funds shall not be
			 subject to the state matching requirements in paragraphs (2) and (3) of section
			 602(b) of such Act.
					(2)$1,000,000,000 shall be for capitalization
			 grants for the Drinking Water State Revolving Funds under section 1452 of the
			 Safe Drinking Water Act, except that the funds shall not be subject to the
			 state matching requirements of section 1452(e) of such Act:
					Provided, That a State
			 shall agree to enter into binding commitments with the funds appropriated under
			 this heading no later than 120 days after the date on which the State receives
			 the funds: Provided further, That, notwithstanding the
			 limitation on amounts specified in section 518(c) of the Federal Water
			 Pollution Control Act, up to a total of 1.5 percent of the funds made available
			 under paragraph (1) of this heading may be reserved by the Administrator of the
			 Environmental Protection Agency for grants under section 518(c) of such Act:
			 Provided further, That section 1452(k) of the Safe Drinking
			 Water Act shall not apply to amounts made available under this heading.3Flood Control and
			 Water Resources
				Department of
		  Defense—Civil
				Department
		  of the Army
				Corps of
		  Engineers—Civil
				ConstructionFor an additional amount for
		  Construction, $2,500,000,000, to remain available until
		  September 30, 2010: Provided, That funds appropriated under
		  this heading shall not be derived from the Inland Waterways Trust Fund:
		  Provided further, That the Corps of Engineers is directed to
		  prioritize funding for activities based on the ability to accelerate existing
		  contracts or fully fund project elements and contracts for such elements in a
		  time period of 2 years after the date of enactment of this Act and to give
		  preference to those activities that are labor
		  intensive.
				Mississippi River and
		  TributariesFor an additional
		  amount for Mississippi River and Tributaries, $500,000,000, to
		  remain available until September 30, 2010: Provided, That the
		  Corps of Engineers is directed to prioritize funding for activities based on
		  the ability to accelerate existing contracts or fully fund project elements and
		  contracts for such elements in a time period of 2 years after the date of
		  enactment of this Act and to give preference to those activities that are labor
		  intensive.
				Operation
		  and MaintenanceFor an
		  additional amount for Operation and Maintenance, $2,000,000,000,
		  to remain available until September 30, 2010: Provided, That
		  the Corps of Engineers is directed to prioritize funding for activities based
		  on the ability to accelerate existing contracts or fully fund project elements
		  and contracts for such elements in a time period of 2 years after the date of
		  enactment of this Act and to give preference to those activities that are labor
		  intensive.
				Department
		  of the Interior 
				Bureau of Reclamation
		  
				Water and
		  Related Resources For an
		  additional amount for Water and Related Resources, $300,000,000,
		  to remain available until September 30, 2010: Provided, That
		  such sums shall be used for capital improvement projects, including authorized
		  rural water projects: Provided further, That of the amount
		  appropriated under this heading, $126,000,000 shall be used for water
		  reclamation and reuse projects authorized under title XVI of Public Law
		  102–575.
				421st Century Green
			 High-Performing Public School Facilities
				Department of
		  Education
				School Modernization,
		  Renovation, and Repair
				For carrying out section 1401,
			 $3,000,000,000, to remain available through September 30, 2009.
					General Provisions, This
		  Chapter
					1401.(a)DefinitionsIn this section:
						(1)The term
			 Bureau-funded school has the meaning given to such term in section
			 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).
						(2)The term
			 charter school has the meaning given such term in section 5210 of
			 the Elementary and Secondary Education Act of 1965.
						(3)The term
			 local educational agency—
							(A)has the meaning given to that term in
			 section 9101 of the Elementary and Secondary Education Act of 1965, and shall
			 also include the Recovery School District of Louisiana and the New Orleans
			 Public Schools; and
							(B)includes any public charter school that
			 constitutes a local educational agency under State law.
							(4)The term outlying area—
							(A)means the United
			 States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands; and
							(B)includes the
			 freely associated states of the Republic of the Marshall Islands, the Federated
			 States of Micronesia, and the Republic of Palau.
							(5)The term
			 public school facilities includes charter schools.
						(6)The term
			 State means each of the 50 States, the District of Columbia, and
			 the Commonwealth of Puerto Rico.
						(7)The term
			 LEED Green Building Rating System means the United States Green
			 Building Council Leadership in Energy and Environmental Design green building
			 rating standard referred to as the LEED Green Building Rating System.
						(8)The term
			 Energy Star means the Energy Star program of the United States
			 Department of Energy and the United States Environmental Protection
			 Agency.
						(9)The term
			 CHPS Criteria means the green building rating program developed
			 by the Collaborative for High Performance Schools.
						(10)The term
			 Green Globes means the Green Building Initiative environmental
			 design and rating system referred to as Green Globes.
						(b)PurposeGrants
			 under this section shall be for the purpose of modernizing, renovating, or
			 repairing public school facilities, based on their need for such improvements,
			 to be safe, healthy, high-performing, and up-to-date technologically.
					(c)Allocation of
			 funds
						(1)ReservationFrom
			 the amount appropriated to carry out this section, the Secretary of Education
			 shall reserve 1 percent of such amount, consistent with the purpose described
			 in subsection (b)—
							(A)to provide
			 assistance to the outlying areas; and
							(B)for payments to the Secretary of the
			 Interior to provide assistance to Bureau-funded schools.
							(2)Allocation to
			 States
							(A)State-by-State
			 allocationOf the amount
			 appropriated to carry out this section, and not reserved under paragraph (1),
			 each State shall be allocated an amount in proportion to the amount received by
			 all local educational agencies in the State under part A of title I of the
			 Elementary and Secondary Education Act of 1965 for fiscal year 2008 relative to
			 the total amount received by all local educational agencies in every State
			 under such part for such fiscal year.
							(B)State
			 administrationA State may
			 reserve up to 1 percent of its allocation under subparagraph (A) to carry out
			 its responsibilities under this section, including—
								(i)providing technical assistance to local
			 educational agencies;
								(ii)developing,
			 within 6 months of receiving its allocation under subparagraph (A), a plan to
			 develop a database that includes an inventory of public school facilities in
			 the State and the modernization, renovation, and repair needs of, energy use
			 by, and the carbon footprint of such schools; and
								(iii)developing a school energy efficiency
			 quality plan.
								(C)Grants to local
			 educational agenciesFrom the
			 amount allocated to a State under subparagraph (A), each local educational
			 agency in the State that meets the requirements of section 1112(a) of the
			 Elementary and Secondary Education Act of 1965 shall receive an amount in
			 proportion to the amount received by such local educational agency under part A
			 of title I of that Act for fiscal year 2008 relative to the total amount
			 received by all local educational agencies in the State under such part for
			 such fiscal year, except that no local educational agency that received funds
			 under part A of title I of that Act for such fiscal year shall receive a grant
			 of less than $5,000.
							(D)Special
			 ruleSection 1122(c)(3) of
			 the Elementary and Secondary Education Act of 1965 shall not apply to
			 subparagraph (A) or (C).
							(3)Special
			 rules
							(A)Distributions by
			 SecretaryThe Secretary of
			 Education shall make and distribute the reservations and allocations described
			 in paragraphs (1) and (2) not later than 30 days after the date of the
			 enactment of this Act.
							(B)Distributions by
			 StatesA State shall make and
			 distribute the allocations described in paragraph (2)(C) within 30 days of
			 receiving such funds from the Secretary.
							(d)Allowable uses
			 of fundsA local educational agency receiving a grant under this
			 section shall use the grant for modernization, renovation, or repair of public
			 school facilities, including—
						(1)repairing, replacing, or installing roofs,
			 including extensive, intensive or semi-intensive green roofs, electrical
			 wiring, plumbing systems, sewage systems, lighting systems, or components of
			 such systems, windows, or doors, including security doors;
						(2)repairing, replacing, or installing
			 heating, ventilation, air conditioning systems, or components of such systems
			 (including insulation), including indoor air quality assessments;
						(3)bringing public schools into compliance
			 with fire, health, and safety codes, including professional installation of
			 fire/life safety alarms, including modernizations, renovations, and repairs
			 that ensure that schools are prepared for emergencies, such as improving
			 building infrastructure to accommodate security measures;
						(4)modifications
			 necessary to make public school facilities accessible to comply with the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section
			 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), except that such
			 modifications shall not be the primary use of the grant;
						(5)asbestos or polychlorinated biphenyls
			 abatement or removal from public school facilities;
						(6)implementation of
			 measures designed to reduce or eliminate human exposure to lead-based paint
			 hazards through methods including interim controls, abatement, or a combination
			 of each;
						(7)implementation of measures designed to
			 reduce or eliminate human exposure to mold or mildew;
						(8)upgrading or
			 installing educational technology infrastructure to ensure that students have
			 access to up-to-date educational technology;
						(9)modernization,
			 renovation, or repair of science and engineering laboratory facilities,
			 libraries, and career and technical education facilities, including those
			 related to energy efficiency and renewable energy, and improvements to building
			 infrastructure to accommodate bicycle and pedestrian access;
						(10)renewable energy
			 generation and heating systems, including solar, photovoltaic, wind,
			 geothermal, or biomass, including wood pellet, systems or components of such
			 systems;
						(11)other modernization, renovation, or repair
			 of public school facilities to—
							(A)improve teachers’
			 ability to teach and students’ ability to learn;
							(B)ensure the health
			 and safety of students and staff;
							(C)make them more
			 energy efficient; or
							(D)reduce class size;
			 and
							(12)required environmental remediation related
			 to public school modernization, renovation, or repair described in paragraphs
			 (1) through (11).
						(e)Impermissible
			 uses of fundsNo funds received under this section may be used
			 for—
						(1)payment of
			 maintenance costs; or
						(2)stadiums or other
			 facilities primarily used for athletic contests or exhibitions or other events
			 for which admission is charged to the general public.
						(f)Supplement, not
			 supplantA local educational agency receiving a grant under this
			 section shall use such Federal funds only to supplement and not supplant the
			 amount of funds that would, in the absence of such Federal funds, be available
			 for modernization, renovation, or repair of public school facilities.
					(g)Prohibition
			 regarding State aidA State shall not take into consideration
			 payments under this section in determining the eligibility of any local
			 educational agency in that State for State aid, or the amount of State aid,
			 with respect to free public education of children.
					(h)Special rule on
			 contractingEach local educational agency receiving a grant under
			 this section shall ensure that, if the agency carries out modernization,
			 renovation, or repair through a contract, the process for any such contract
			 ensures the maximum number of qualified bidders, including local, small,
			 minority, and women- and veteran-owned businesses, through full and open
			 competition.
					(i)Special rule on
			 use of iron and steel produced in the United States
						(1)In
			 generalA local educational agency shall not obligate or expend
			 funds received under this section for a project for the modernization,
			 renovation, or repair of a public school facility unless all of the iron and
			 steel used in such project is produced in the United States.
						(2)ExceptionsThe
			 provisions of paragraph (1) shall not apply in any case in which the local
			 educational agency finds that—
							(A)their application
			 would be inconsistent with the public interest;
							(B)iron and steel are
			 not produced in the United States in sufficient and reasonably available
			 quantities and of a satisfactory quality; or
							(C)inclusion of iron
			 and steel produced in the United States will increase the cost of the overall
			 project contract by more than 25 percent.
							(j)Application of
			 GEPAThe grant program under this section is an applicable
			 program (as that term is defined in section 400 of the General Education
			 Provisions Act (20 U.S.C. 1221)) subject to section 439 of such Act (20 U.S.C.
			 1232b).
					(k)Green
			 schools
						(1)In
			 generalA local educational agency shall use not less than 25
			 percent of the funds received under this section for public school
			 modernization, renovation, or repairs that are certified, verified, or
			 consistent with any applicable provisions of—
							(A)the LEED Green
			 Building Rating System;
							(B)Energy
			 Star;
							(C)the CHPS
			 Criteria;
							(D)Green Globes;
			 or
							(E)an equivalent
			 program adopted by the State or another jurisdiction with authority over the
			 local educational agency.
							(2)Technical
			 assistanceThe Secretary, in consultation with the Secretary of
			 Energy and the Administrator of the Environmental Protection Agency, shall
			 provide outreach and technical assistance to States and school districts
			 concerning the best practices in school modernization, renovation, and repair,
			 including those related to student academic achievement and student and staff
			 health, energy efficiency, and environmental protection.
						(l)Reporting
						(1)Reports by local
			 educational agenciesLocal educational agencies receiving a grant
			 under this section shall compile, and submit to the State educational agency
			 (which shall compile and submit such reports to the Secretary), a report
			 describing the projects for which such funds were used, including—
							(A)the number of public schools in the agency,
			 including the number of charter schools;
							(B)the total amount of funds received by the
			 local educational agency under this section and the amount of such funds
			 expended, including the amount expended for modernization, renovation, and
			 repair of charter schools;
							(C)the number of
			 public schools in the agency with a metro-centric locale code of 41, 42, or 43
			 as determined by the National Center for Education Statistics and the
			 percentage of funds received by the agency under this section that were used
			 for projects at such schools;
							(D)the number of public schools in the agency
			 that are eligible for schoolwide programs under section 1114 of the Elementary
			 and Secondary Education Act of 1965 and the percentage of funds received by the
			 agency under this section that were used for projects at such schools;
							(E)the cost of each
			 project, which, if any, of the standards described in subsection (k)(1) the
			 project met, and any demonstrable or expected academic, energy, or
			 environmental benefits as a result of the project;
							(F)if flooring was
			 installed, whether—
								(i)it
			 was low- or no-VOC (Volatile Organic Compounds) flooring;
								(ii)it
			 was made from sustainable materials; and
								(iii)use of flooring
			 described in clause (i) or (ii) was cost effective; and
								(G)the total number
			 and amount of contracts awarded, and the number and amount of contracts awarded
			 to local, small, minority-owned, women-owned, and veteran-owned
			 businesses.
							(2)Reports by
			 SecretaryNot later than
			 December 31, 2010, the Secretary of Education shall submit to the Committees on
			 Education and Labor and Appropriations of the House of Representatives and the
			 Committees on Health, Education, Labor, and Pensions and Appropriations of the
			 Senate a report on grants made under this section, including the information
			 described in paragraph (1), the types of modernization, renovation, and repair
			 funded, and the number of students impacted, including the number of students
			 counted under section 1113(a)(5) of the Elementary and Secondary Education Act
			 of 1965.
						5Housing
				Department of Housing and Urban
		  Development
				Public and Indian
		  Housing
				Public
		  Housing Capital FundFor an
		  additional amount for the Public Housing Capital Fund to carry
		  out capital and management activities for public housing agencies, as
		  authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C.
		  1437g), $1,000,000,000, to remain available until September 30, 2009:
		  Provided, That this additional amount shall be allocated to
		  public housing agencies according to the same funding formula used for other
		  amounts already made available in fiscal year 2008, and not later than 120 days
		  after enactment of this Act: Provided further, That in
		  selecting projects to be funded, public housing agencies shall give priority to
		  capital projects for which contract awards based on competitive bids can be
		  executed within 120 days of enactment of this
		  Act.
				6Energy
			 Development
				Department of
		  Energy
				Energy Efficiency and Renewable
		  EnergyFor an additional
		  amount for Energy Efficiency and Renewable Energy, $500,000,000,
		  to remain available until September 30, 2009: Provided, That
		  funds shall be available for expenses necessary for energy efficiency and
		  renewable energy research and development and demonstration activities to
		  accelerate the development of technologies that will diversify the nation’s
		  energy portfolio and contribute to a reliable, domestic energy
		  supply.
				Electricity Delivery and Energy
		  ReliabilityFor an additional
		  amount for Electricity Delivery and Energy Reliability,
		  $100,000,000, to remain available until September 30, 2009:
		  Provided, That funds shall be available for expenses necessary
		  for electricity delivery and energy reliability activities to modernize the
		  electric grid, enhance security and reliability of the energy infrastructure,
		  and facilitate recovery from disruptions to the energy
		  supply.
				Advanced Battery Loan Guarantee
		  Program AccountFor the cost
		  of guaranteed loans as authorized by section 135 of the Energy Independence and
		  Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17012), $1,000,000,000 to
		  remain available until expended: Provided, That of such
		  amount, $5,000,000 shall be used for administrative expenses in carrying out
		  the guaranteed loan program: Provided further, That
		  commitments for guaranteed loans using such amount shall not exceed
		  $3,333,000,000 in total loan principal: Provided further, That
		  the cost of such loans, including the cost of modifying such loans, shall be as
		  defined in section 502 of the Congressional Budget Act of
		  1974.
				IIUnemployment
			 Compensation and Job Training
			1Extension of
			 Unemployment Compensation
				2101.Additional
			 first-tier benefitsSection
			 4002(b)(1) of the Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note)
			 is amended—
					(1)in
			 subparagraph (A), by striking 50 and inserting
			 80; and
					(2)in subparagraph
			 (B), by striking 13 and inserting 20.
					2102.Second-tier
			 benefitsSection 4002 of the
			 Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note) is amended by
			 adding at the end the following:
					
						(c)Special
				rule
							(1)In
				generalIf, at the time that the amount established in an
				individual’s account under subsection (b)(1) is exhausted or at any time
				thereafter, such individual’s State is in an extended benefit period (as
				determined under paragraph (2)), such account shall be augmented by an amount
				equal to the lesser of—
								(A)50 percent of the
				total amount of regular compensation (including dependents’ allowances) payable
				to the individual during the individual’s benefit year under the State law,
				or
								(B)13 times the
				individual’s average weekly benefit amount (as determined under subsection
				(b)(2)) for the benefit year.
								(2)Extended benefit
				periodFor purposes of paragraph (1), a State shall be considered
				to be in an extended benefit period, as of any given time, if—
								(A)such a period is
				then in effect for such State under the Federal-State Extended Unemployment
				Compensation Act of 1970;
								(B)such a period
				would then be in effect for such State under such Act if section 203(d) of such
				Act—
									(i)were applied by
				substituting 4 for 5 each place it appears;
				and
									(ii)did not include
				the requirement under paragraph (1)(A) thereof; or
									(C)such a period
				would then be in effect for such State under such Act if—
									(i)section 203(f) of
				such Act were applied to such State (regardless of whether the State by law had
				provided for such application); and
									(ii)such section
				203(f)—
										(I)were applied by
				substituting 6.0 for 6.5 in paragraph (1)(A)(i)
				thereof; and
										(II)did not include
				the requirement under paragraph (1)(A)(ii) thereof.
										(3)LimitationThe
				account of an individual may be augmented not more than once under this
				subsection.
							.
				2103.Phaseout
			 provisionsSection 4007(b) of
			 the Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note) is
			 amended—
					(1)in paragraph (1),
			 by striking paragraph (2), and inserting paragraphs (2)
			 and (3),; and
					(2)by
			 striking paragraph (2) and inserting the following:
						
							(2)No augmentation
				after March 31, 2009If the
				amount established in an individual’s account under subsection (b)(1) is
				exhausted after March 31, 2009, then section 4002(c) shall not apply and such
				account shall not be augmented under such section, regardless of whether such
				individual’s State is in an extended benefit period (as determined under
				paragraph (2) of such section).
							(3)TerminationNo compensation under this title shall be
				payable for any week beginning after August 27,
				2009.
							.
					2104.Effective
			 date(a)In
			 generalThe amendments made
			 by this chapter shall apply as if included in the enactment of the Supplemental
			 Appropriations Act, 2008, subject to
			 subsection (b).
					(b)Additional
			 benefitsIn applying the amendments made by sections
			 2101 and
			 2102, any additional emergency unemployment
			 compensation made payable by such amendments (which would not otherwise have
			 been payable if such amendments had not been enacted) shall be payable only
			 with respect to any week of unemployment beginning on or after the date of the
			 enactment of this Act.
					2Job
			 Training
				Department of
		  Labor
				Employment and Training
		  Administration
				Training
		  and Employment ServicesFor an
		  additional amount for Training and Employment Services for
		  activities under the Workforce Investment Act of 1998, $400,000,000, to remain
		  available through June 30, 2009, of which $200,000,000 is for grants to the
		  States for dislocated worker employment and training activities and
		  $200,000,000 is for grants to the States for youth activities:
		  Provided, That no portion of such funds shall be reserved to
		  carry out section 127(b)(1)(A) or section 128(a) of such Act: Provided
		  further, That the work readiness performance indicator described in
		  section 136(b)(2)(A)(ii)(I) of such Act shall be the only measure of
		  performance used to assess the effectiveness of youth activities provided with
		  such funds: Provided further, That, with respect to the youth
		  activities provided with such funds, section 101(13)(A) of such Act shall be
		  applied by substituting age 24 for age
		  21.
				State
		  Unemployment Insurance and Employment Service Operations For an additional amount for State
		  Unemployment Insurance and Employment Service Operations for grants to
		  the States for reemployment services in accordance with section 6 of the
		  Wagner-Peyser Act, $100,000,000, which may be expended from the Employment
		  Security Administration Account in the Unemployment Trust Fund, and which shall
		  remain available through September 30, 2009: Provided, That,
		  with respect to such funds, section 6(b)(1) of such Act shall be applied by
		  substituting one-third for two-thirds in
		  subparagraph (A), with the remaining one-third of the sums to be allotted in
		  accordance with section 132(b)(2)(B)(ii)(III) of the Workforce Investment Act
		  of 1998.
				IIITemporary
			 Increase in Medicaid Matching Rate
			3001.Temporary increase
			 of Medicaid FMAP for 14 months(a)Permitting maintenance
			 of fiscal year 2008 or 2009 FMAPSubject to subsections (d), (e),
			 and (f), if the FMAP determined without regard to this section for a State
			 for—
					(1)fiscal year 2009
			 is less than the FMAP as so determined for fiscal year 2008, the FMAP for the
			 State for fiscal year 2008 shall be substituted for the State’s FMAP for fiscal
			 year 2009, before the application of this section; or
					(2)fiscal year 2010
			 is less than the FMAP as so determined for fiscal year 2009, the FMAP for the
			 State for fiscal year 2009 shall be substituted for the State’s FMAP for fiscal
			 year 2010, before the application of this section, but only for the portion of
			 the first calendar quarter in fiscal year 2010 before December 1, 2009.
					(b)General 1
			 percentage point increase
					(1)In
			 generalSubject to subsections (d), (e), and (f), for each State
			 for fiscal year 2009 and the portion of the first calendar quarter in fiscal
			 year 2010 before December 1, 2009, the FMAP (taking into account the
			 application of subsection (a) and before the application of subsection (c))
			 shall be increased by 1 percentage point.
					(2) Increase in cap
			 on Medicaid payments to territoriesSubject to subsections (e)
			 and (f), with respect to fiscal year 2009 and with respect to fiscal year 2010
			 in proportion to the portion of the fiscal year that occurs during the first
			 calendar quarter before December 1, 2009, the amounts otherwise determined for
			 Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and
			 American Samoa under subsections (f) and (g) of section 1108 of the Social
			 Security Act (42 U.S.C. 1308) shall each be increased by 4 percent.
					(c)Additional
			 percentage points increase for qualifying States
					(1)In
			 generalSubject to
			 subsections (d), (e), and (f), in the case of a State that is 1 of the 50
			 States or the District of Columbia, if the State is awarded a total of—
						(A)3 or more points under paragraph (2) for a
			 calendar quarter in fiscal year 2009 or for the first calendar quarter in
			 fiscal year 2010, then for that calendar quarter or, in the case the State is
			 awarded such points for the calendar quarter in fiscal year 2010, for the
			 portion of such quarter before December 1, 2009, (and each succeeding calendar
			 quarter, if any, in fiscal year 2009 and the portion of the first calendar
			 quarter in fiscal year 2010 before December 1, 2009) the FMAP (taking into
			 account the application of subsections (a) and (b)(1)) shall be further
			 increased by 3 percentage points; or
						(B)2 points under
			 paragraph (2) for a calendar quarter in fiscal year 2009 or in the first
			 calendar quarter in fiscal year 2010 and has not been awarded 3 or more points
			 under such paragraph for a previous calendar quarter in fiscal year 2009, then
			 for that calendar quarter or, in the case the State is awarded such points for
			 the calendar quarter in fiscal year 2010, for the portion of such quarter
			 before December 1, 2009, (and each succeeding calendar quarter, if any, in
			 fiscal year 2009 and the portion of the first calendar quarter in fiscal year
			 2010 before December 1, 2009) the FMAP (taking into account the application of
			 subsections (a) and (b)(1)) shall be further increased by 1 percentage
			 point.
						(2)Awarding of
			 points based on qualifying criteriaFor purposes of paragraph (1), each State
			 shall be awarded points for a calendar quarter equal to the total of the points
			 awarded under each of the following subparagraphs:
						(A)Reduction in
			 employment
							(i)In
			 generalA State shall be awarded under this subparagraph—
								(I)2
			 points if the State’s employment for the quarter decreased or if such
			 employment for the quarter increased but by not more than 0.25 percent;
			 or
								(II)1 point if the
			 State’s employment for the quarter increased by more than 0.25 percent but by
			 less than 2.0 percent.
								(ii)Measurement of
			 employmentFor purposes of clause (i), an increase or decrease in
			 a State’s employment for a quarter shall be measured by comparing—
								(I)the average total nonfarm employment for
			 the State in the 3 most recent months, as determined based on the most recent
			 monthly publications of the Current Employer Statistics Survey of the Bureau of
			 Labor Statistics available as of the first day of the quarter; to
								(II)the average total
			 nonfarm employment for the State in the same months two years earlier, as so
			 determined.
								(B) Increase in
			 food stamps or supplemental nutrition assistance program participation
							(i)In
			 generalA State shall be awarded under this subparagraph 1 point
			 if the State’s food stamp or Supplemental Nutrition Assistance Program
			 participation for the quarter increased by more than 4 percent.
							(ii)Food stamp or
			 Supplemental Nutrition Assistance program participationFor
			 purposes of clause (i), an increase in a State’s food stamp or Supplemental
			 Nutrition Assistance Program participation for a quarter shall be measured by
			 comparing—
								(I)the average monthly participation by
			 persons in food stamps or the Supplemental Nutrition Assistance Program under
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) for the State in the
			 3 most recent months, as determined based on the most recent monthly
			 publications of Food and Nutrition Service Data of the Department of
			 Agriculture available as of the first day of the quarter, adjusted for
			 participation in disaster programs under section 5(h) of the Food and Nutrition
			 Act of 2008 (7. U.S.C. 2014(h)); to
								(II)the average
			 monthly participation by persons in food stamps or the Supplemental Nutrition
			 Assistance Program for the State in the same months two years earlier, as so
			 determined.
								(C)Increase in
			 foreclosures
							(i)In
			 generalA State shall be
			 awarded under this subparagraph —
								(I)2
			 points if the State’s foreclosure rate for the quarter increased by greater
			 than 200 percent; or
								(II)1 point if the
			 State’s foreclosure rate increased by greater than 60 percent, but not more
			 than 200 percent.
								(ii)Foreclosure
			 rateFor purposes of clause (i), an increase in a State’s
			 foreclosure rate for a quarter shall be measured by comparing—
								(I)the percentage of total mortgages in
			 foreclosure for the State for the most recent quarter, as determined by the
			 Board of Governors of the Federal Reserve System based on the most recent
			 satisfactory data available to such Board available as of the first day of the
			 quarter; to
								(II)such percentage
			 for the State for the same quarter two years earlier, as so determined.
								(d)Scope of
			 applicationThe increases in the FMAP for a State under this
			 section shall apply only for purposes of title XIX of the Social Security Act
			 and shall not apply with respect to—
					(1)disproportionate
			 share hospital payments described in section 1923 of such Act (42 U.S.C.
			 1396r–4);
					(2)payments under
			 title IV or XXI of such Act (42 U.S.C. 601 et seq. and 1397aa et seq.);
			 or
					(3)any payments under
			 title XIX of such Act that are based on the enhanced FMAP described in section
			 2105(b) of such Act (42 U.S.C. 1397ee(b)).
					(e)State
			 ineligibility
					(1)In
			 generalSubject to paragraph (2), a State is not eligible for an
			 increase in its FMAP under subsection (b)(1) or (c), or an increase in a cap
			 amount under subsection (b)(2), if eligibility standards, methodologies, or
			 procedures under its State plan under title XIX of the Social Security Act
			 (including any waiver under such title or under section 1115 of such Act (42
			 U.S.C. 1315)) are more restrictive than the eligibility standards,
			 methodologies, or procedures, respectively, under such plan (or waiver) as in
			 effect on July 1, 2008.
					(2)State
			 reinstatement of eligibility permittedA State that has
			 restricted eligibility standards, methodologies, or procedures under its State
			 plan under title XIX of the Social Security Act (including any waiver under
			 such title or under section 1115 of such Act (42 U.S.C. 1315)) after July 1,
			 2008, is no longer ineligible under paragraph (1) beginning with the first
			 calendar quarter in which the State has reinstated eligibility standards,
			 methodologies, or procedures that are no more restrictive than the eligibility
			 standards, methodologies, or procedures, respectively, under such plan (or
			 waiver) as in effect on July 1, 2008.
					(3)Rule of
			 constructionNothing in paragraph (1) or (2) shall be construed
			 as affecting a State’s flexibility with respect to benefits offered under the
			 State Medicaid program under title XIX of the Social Security Act (42 U.S.C.
			 1396 et seq.) (including any waiver under such title or under section 1115 of
			 such Act (42 U.S.C. 1315)).
					(f)Requirement for
			 certain statesIn the case of
			 a State that requires political subdivisions within the State to contribute
			 toward the non-Federal share of expenditures under the State Medicaid plan
			 required under section 1902(a)(2) of the Social Security Act (42 U.S.C.
			 1396a(a)(2)), the State is not eligible for an increase in its FMAP under
			 subsection (b)(1) or (c), or an increase in a cap amount under subsection
			 (b)(2), if it requires that such political subdivisions pay a greater
			 percentage of the non-Federal share of such expenditures for fiscal year 2009,
			 than the percentage that would have been required by the State under such plan
			 on September 30, 2008, prior to application of this section.
				(g)DefinitionsIn
			 this section:
					(1)FMAPThe
			 term FMAP means the Federal medical assistance percentage, as
			 defined in section 1905(b) of the Social Security Act (42 U.S.C.
			 1396d(b)).
					(2)StateThe
			 term State has the meaning given such term for purposes of title
			 XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
					(h)RepealEffective
			 as of October 1, 2010, this section is repealed.
				3002.Adjustment in
			 computation of Medicaid FMAP to disregard an extraordinary employer pension
			 contribution(a)In
			 generalOnly for purposes of computing the FMAP (as defined in
			 subsection (e)) for a State for a fiscal year (beginning with fiscal year 2006)
			 and applying the FMAP under title XIX of the Social Security Act, any
			 significantly disproportionate employer pension or insurance fund contribution
			 described in subsection (b) shall be disregarded in computing the per capita
			 income of such State, but shall not be disregarded in computing the per capita
			 income for the continental United States (and Alaska) and Hawaii.
				(b)Significantly
			 Disproportionate Employer Pension and Insurance Fund Contribution
					(1)In
			 generalFor purposes of this section, a significantly
			 disproportionate employer pension and insurance fund contribution described in
			 this subsection with respect to a State is any identifiable employer
			 contribution towards pension or other employee insurance funds that is
			 estimated to accrue to residents of such State for a calendar year (beginning
			 with calendar year 2003) if the increase in the amount so estimated exceeds 25
			 percent of the total increase in personal income in that State for the year
			 involved.
					(2)Data to be
			 usedFor estimating and adjusting a FMAP already calculated as of
			 the date of the enactment of this Act for a State with a significantly
			 disproportionate employer pension and insurance fund contribution, the
			 Secretary of Health and Human Services shall use the personal income data set
			 originally used in calculating such FMAP.
					(3)Special
			 adjustment for negative growthIf in any calendar year the total
			 personal income growth in a State is negative, an employer pension and
			 insurance fund contribution for the purposes of calculating the State’s FMAP
			 for a calendar year shall not exceed 125 percent of the amount of such
			 contribution for the previous calendar year for the State.
					(c)Hold
			 harmlessNo State shall have its FMAP for a fiscal year reduced
			 as a result of the application of this section.
				(d)ReportNot
			 later than 3 months after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall submit to Congress a report on the problems
			 presented by the current treatment of pension and insurance fund contributions
			 in the use of Bureau of Economic Affairs calculations for the FMAP and for
			 Medicaid and on possible alternative methodologies to mitigate such
			 problems.
				(e)FMAP
			 definedFor purposes of this section, the term
			 FMAP means the Federal medical assistance percentage, as defined
			 in section 1905(b) of the Social Security Act (42 U.S.C. 1396(d)).
				IVTemporary Increase
			 in Food Assistance
			4001.Temporary
			 Increase in Benefits under the Supplemental Nutrition Assistance
			 Program(a)Maximum Benefit
			 Increase
					(1)In
			 generalBeginning the first
			 month that begins not less than 25 days after the date of enactment of this
			 Act, the value of benefits determined under section 8(a) of the Food and
			 Nutrition Act of 2008 and consolidated block grants for Puerto Rico and
			 American Samoa determined under section 19(a) of such Act shall be calculated
			 using 105 percent of the June 2008 value of the thrifty food plan as specified
			 under section 3(o) of such Act.
					(2)TerminationThe authority provided by this subsection
			 shall terminate after September 30, 2009.
					(b)Requirements for
			 the secretaryIn carrying out this section, the Secretary
			 shall—
					(1)consider the
			 benefit increases described in subsection (a) to be a mass
			 change;
					(2)require a simple
			 process for States to notify households of the increase in benefits;
					(3)consider section
			 16(c)(3)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)(3)(A)) to
			 apply to any errors in the implementation of this section, without regard to
			 the 120-day limit described in that section; and
					(4)have the authority to take such measures as
			 necessary to ensure the efficient administration of the benefits provided in
			 this section.
					(c)State
			 Administrative Expenses
					(1)In
			 generalFor the costs of
			 State administrative expenses associated with carrying out this section, the
			 Secretary shall make available $50,000,000.
					(2)Availability of
			 fundsFunds described in
			 paragraph (1) shall be made available as grants to State agencies based on each
			 State’s share of households that participate in the Supplemental Nutrition
			 Assistance Program as reported to the Department of Agriculture for the
			 12-month period ending with June, 2008.
					(d)FundingThere
			 is appropriated to the Secretary of Agriculture such sums as are necessary to
			 carry out this section.
				VGeneral Provisions
			5001.Short
			 TitleThis Act may be cited
			 as the Job Creation and Unemployment Relief Act of 2008.
			5002.ProhibitionNotwithstanding any other provision of this
			 Act, none of the funds made available in this Act may be used to employ workers
			 in violation of section 274A of the Immigration and Nationality Act (8 U.S.C.
			 1324a).
			5003.Emergency
			 DesignationEach amount in
			 each title of this Act is designated as an emergency requirement and necessary
			 to meet emergency needs pursuant to section 204(a) of S. Con. Res. 21 (110th
			 Congress) and section 301(b)(2) of S. Con. Res. 70 (110th Congress), the
			 concurrent resolutions on the budget for fiscal years 2008 and 2009.
			5004.Supplemental
			 AppropriationsUnless
			 otherwise expressly provided, each amount in this Act is made available in
			 addition to amounts otherwise available for fiscal year 2009.
			
	
		
			Passed the House of
			 Representatives September 26, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
	
		November 18, 2008
		Read the second time and placed on the
		  calendar
	
